DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the third Office Action on merits for application no. 16/140,670 filed 25 September 2019. Claims 1-7, 14, 16-20, 22-25 pending. Claims 8-13, 15, and 21 canceled.

Election/Restrictions
Claims 14, 16-20, and 22-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7, 14, 16-20, 22-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A method for modifying an automotive transmission for a motor vehicle, said automotive transmission including an input drum formed from a single piece, the steps of said method comprising: removing said single piece input drum from said automotive transmission; replacing said single piece input drum with an input drum formed from a plurality of assembled pieces; wherein a first piece is a hub having outwardly extending apertured tabs, and a second piece is a clutch cylinder having internal grooves, the steps of said method further comprising: assembling said hub and clutch cylinder together by providing sliding relative movement between the hub and the clutch cylinder so that the hub is received in the clutch cylinder for preventing linear and rotational relative movement between the hub and the clutch cylinder when the tabs of said hub are received in the internal grooves of said clutch cylinder; providing said clutch cylinder with an internal inwardly extending apertured flange such that openings in said tabs are in axial alignment with openings in said internal flange, respectively, when the tabs of said hub are received in the internal grooves of said clutch cylinder; and 2 attaching the hub to the clutch cylinder by attachment elements extending through the aligned openings in the tabs of said hub and in the internal flange of said clutch cylinder, respectively, when the tabs of said hub are received in the internal grooves of said clutch cylinder.
Claim 14:
An input drum for the automotive transmission of a motor vehicle, said input drum being formed from a plurality of separate components, said separate components including a clutch cylinder and a hub assembled together, wherein said clutch cylinder has an inwardly extending apertured flange and an-internal groove, and said hub has an outwardly extending apertured tab, wherein said hub and said clutch cylinder are arranged such that an opening in said tab of said hub is axially aligned with an opening in said flange of said clutch cylinder when said tab of said hub is received in said internal groove of said clutch cylinder for receiving a connecting element extending through said axially aligned openings in said tab and said flange for connecting the hub to the clutch cylinder
Claim 16:
An input drum for the automotive transmission of a motor vehicle, said input drum being formed from a plurality of separate components, said separate components including a clutch cylinder and a hub assembled together, wherein said hub includes at least one outwardly extending apertured tab, and said clutch cylinder has at least one internal groove for receiving said tab of said hub when said hub and said clutch cylinder are assembled together, wherein said clutch cylinder has an inwardly extending apertured flange, and 5wherein said hub and said clutch cylinder are arranged such that an opening in said tab is axially aligned with an opening in said flange in said clutch cylinder when said tab of said hub is received in said internal groove of said clutch cylinder, and wherein said hub is 
Claim 20:
An input drum for an automotive transmission of a motor vehicle, said input drum comprising a clutch cylinder and a hub assembled together, wherein said hub includes a plurality of outwardly extending apertured tabs, and said clutch cylinder has a plurality of corresponding internal grooves for receiving said tabs of said hub for preventing linear and rotational relative movement between the hub and the clutch cylinder when said hub and said clutch cylinder are assembled together, said clutch cylinder having an inwardly extending apertured flange arranged such that openings in said flange of said clutch cylinder are axially aligned with corresponding openings in said tabs of said hub for receiving a connecting element extending through the axially aligned openings in said tab and said flange 6for connecting the hub to the clutch cylinder when said tabs of said hub are received in said corresponding internal grooves of said clutch cylinder.
Claim 22:
An input drum for the automotive transmission of a motor vehicle, said input drum being formed from a plurality of separate components, said separate components including a clutch cylinder and a hub assembled together, wherein said hub includes at least one outwardly extending apertured tab, and said clutch cylinder has at least one internal groove for receiving said tab of said hub when said hub and said clutch cylinder are assembled together, wherein said hub is formed from 
Claim 23:
An input drum for the automotive transmission of a motor vehicle, said input drum being formed from a plurality of separate components, said separate components including a clutch cylinder and a hub assembled together 7wherein said hub includes at least one outwardly extending apertured tab, and said clutch cylinder has at least one internal groove for receiving said tab of said hub for preventing, linear and rotational relative movement between the hub and the clutch cylinder when said tab is received in said internal groove when said hub and said clutch cylinder are assembled together, wherein the clutch cylinder defines at least one internal longitudinal groove for receiving at least one said tab of the hub for guiding linear movement of the hub relative to the clutch cylinder.
Regarding claims 1, 14, 16, 20, 22, and 23 the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the specific design features that have been added to the claim regarding how the hub is fixed with tabs is not taught or rendered obvious by the prior art of record. Further, applicant canceled the only rejected claim and amended to preciously objected claim to only include limitations from the pre-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659